DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/160210 A2 to Klaptocz et al. in view of US 20140265335 A1 to Andreis et al. and US 20100084862 A1 to Unno.
Regarding claim 1, Klaptocz et al. discloses a system comprising:
a base (Fig. 1: 144) comprising: a front edge (132) positioned to receive water; and a back edge (opposite/back side of 132) positioned to release water;
 a top (142);
a vertical turbine (110) extending from the top to the base and positioned at about a midpoint between the front edge and back edge of the base;
a side wall (136) extending upwardly from a left or right side of the base and fixed to the top, the side wall comprising a curvature (134) for increasing a velocity of a fluid flowing over the base.
However, it fails to disclose the curvature comprises an apex positioned closer to the front edge of the base than the back edge of the base; wherein the front edge comprises a convex curvature along an uppermost portion of the front edge; and wherein the back edge comprises a convex curvature along an uppermost portion of the back edge.
Andreis et al. teaches the curvature comprises an apex (Fig. 8: 16b) positioned closer to the front edge (21) of the base than the back edge (20) of the base.
Unno teaches wherein the front edge comprises a convex curvature (Fig. 4: 7d) along an uppermost portion of the front edge; and wherein the back edge comprises a convex curvature (7e) along an uppermost portion of the back edge.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the apex as disclosed by Andreis et al. to the curvature disclosed by Klaptocz et al. and the front edge and back edge as disclosed by Unno to the base disclosed by Klaptocz et al.
One would have been motivated to do so to increase fluid velocity through the turbine and to minimize head loss (refer to Unno, [0040]) and inhibit turbulence (refer to Unno, [0041]).
Regarding claim 2, Klaptocz et al., Andreis et al., and Unno discloses a system as described above.
However, it fails to disclose the vertical turbine is positioned further from the front edge than the position of the apex by a factor of about 1.14.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the vertical turbine positioned further from the front edge than the position of the apex by a factor of about 1.14, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
One would have been motivated to do so to optimize fluid flow through the turbine. 
Regarding claims 3-5, Klaptocz et al., Andreis et al., and Unno discloses a system as described above including the side wall and the base form: a front corner (Fig. 1: at 132) at the intersection of the front edge of the base and the side wall; and a back corner (opposite/back side at 132) at the intersection of the back edge of the base and the side wall.
However, it fails to disclose an angle of the side wall curvature relative to the front corner is greater than an angle relative to the back corner; a front angle of the side wall is about 27 degrees relative to the front corner of the base and a back angle of about 23 degrees relative to the back corner of the base; the angle of the side wall curvature relative to the front corner is greater than the angle relative to the back corner by a factor of about 1.2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the angle of the side wall curvature relative to the front corner greater than the angle relative to the back corner; a front angle of the side wall is about 27 degrees relative to the front corner of the base and a back angle of about 23 degrees relative to the back corner of the base; the angle of the side wall curvature relative to the front corner is greater than the angle relative to the back corner by a factor of about 1.2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
One would have been motivated to do so to optimize fluid flow through the turbine. 
Regarding claim 6, Klaptocz et al., Andreis et al., and Unno discloses a system as described above including the front edge of the base comprises a length (Fig. 1: along length of 132); the base, the side wall, and the top form an interior (130).
However, it fails to disclose the apex extends into the interior about 0.23-.025 times the length of the front edge.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the apex extend into the interior about 0.23-.025 times the length of the front edge, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
One would have been motivated to do so to optimize fluid flow through the turbine. 
Regarding claim 7, Klaptocz et al. discloses the side wall (right 136) extends upwardly from the right side of the base; the waterway turbine system comprises a second wall (left 136) extending upwardly from the left side of the base; and the second wall is substantially flat and perpendicular to the base.
Regarding claim 8, Klaptocz et al. discloses the side wall (left 136) extends upwardly from the left side of the base; the waterway turbine system comprises a second wall (right 136) extending upwardly from the right side of the base; and the second wall is substantially flat and perpendicular to the base.
Regarding claim 9, Klaptocz et al. discloses the base, the side wall, and the top are a unitary structure (Fig. 1: 140).
Regarding claims 10-13, Klaptocz et al., Andreis et al., and Unno discloses a system as described above.
However, it fails to disclose the base, the side wall, and the top comprise thermoformed plastic structures/a filled mesh/concrete/metal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the base, the side wall, and the top comprise thermoformed plastic structures/a filled mesh/concrete/metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
One would have been motivated to do so to optimize structural integrity. 
Claims 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/160210 A2 to Klaptocz et al. in view of US 20100084862 A1 to Unno.
Regarding claim 14, Klaptocz et al. discloses a system comprising:
a base (Fig. 1: 144) comprising: a front edge (132) positioned to receive water; and a back edge (opposite/back side of 132) positioned to release water; 
a side wall (136) extending upwardly from a left or right side of the base and comprising a curvature (134) with an apex for increasing a velocity of a fluid flowing over the base; 
a top (142) integrally formed with the side wall; and 
a vertical turbine (110) extending from the top to the base and substantially positioned at a midpoint between the front edge and back edge of the base.
However, it fails to disclose wherein the front edge comprises a convex curvature along an uppermost portion of the front edge; and wherein the back edge comprises a convex curvature along an uppermost portion of the back edge.
Unno teaches wherein the front edge comprises a convex curvature (Fig. 4: 7d) along an uppermost portion of the front edge; and wherein the back edge comprises a convex curvature (7e) along an uppermost portion of the back edge.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the front edge and back edge as disclosed by Unno to the base disclosed by Klaptocz et al.
One would have been motivated to do so to minimize head loss (refer to Unno, [0040]) and inhibit turbulence (refer to Unno, [0041]).
Regarding claim 16
However, it fails to disclose the vertical turbine is positioned further from the front edge than the position of the apex by a factor of about 1.14.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the vertical turbine positioned further from the front edge than the position of the apex by a factor of about 1.14, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
One would have been motivated to do so to optimize fluid flow through the turbine. 
Regarding claims 17-19, Klaptocz et al. and Unno discloses a system as described above including the side wall and the base form: a front corner (Fig. 1: at 132) at the intersection of the front edge of the base and the side wall; and a back corner (opposite/back side at 132) at the intersection of the back edge of the base and the side wall.
However, it fails to disclose an angle of the side wall curvature relative to the front corner is greater than an angle relative to the back corner; a front angle of the side wall is about 27 degrees relative to the front corner of the base and a back angle of about 23 degrees relative to the back corner of the base; the angle of the side wall curvature relative to the front corner is greater than the angle relative to the back corner by a factor of about 1.2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the angle of the side wall curvature relative to the front corner greater than the angle relative to the back corner; a front 
One would have been motivated to do so to optimize fluid flow through the turbine. 
Regarding claim 20, Klaptocz et al. and Unno discloses a system as described above including the front edge of the base comprises a length (Fig. 1: along length of 132); the base, the side wall, and the top form an interior (130).
However, it fails to disclose the apex extends into the interior about 0.23-.025 times the length of the front edge.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the apex extend into the interior about 0.23-.025 times the length of the front edge, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
One would have been motivated to do so to optimize fluid flow through the turbine. 
Regarding claim 21, Klaptocz et al. discloses the side wall (right 136) extends upwardly from the right side of the base; the waterway turbine system comprises a 
Regarding claim 22, Klaptocz et al. discloses the side wall (left 136) extends upwardly from the left side of the base; the waterway turbine system comprises a second wall (right 136) extending upwardly from the right side of the base; and the second wall is substantially flat and perpendicular to the base.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/160210 A2 to Klaptocz et al. in view of US 20100084862 A1 to Unno as applied to claim 14 above and further in view of US 20140265335 A1 to Andreis et al.
Regarding claim 15, Klaptocz et al. and Unno discloses a system as described above. 
However, it fails to disclose the apex is positioned closer to the front edge of the base than the back edge of the base.
Andreis et al. teaches the apex (Fig. 8: 16b) is positioned closer to the front edge (21) of the base than the back edge (20) of the base.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the apex as disclosed by Andreis et al. to the curvature disclosed by Klaptocz et al.
One would have been motivated to do so to increase fluid velocity through the turbine. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
























































Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832